Case 1:15-cv-05235-ARR-PK Document 316 Filed 09/16/19 Page 1 of 3 PageID #: 6935
                                 Brendan E. Zahner                                              Dentons US LLP
                                                                                     1221 Avenue of the Americas
                                 brendan.zahner@dentons.com                            New York, NY 10020-1089
                                 D +1 212 768 5339                                                 United States


                                                                      大成 Salans FMC SNR Denton McKenna Long
                                                                                                 dentons.com




 September 16, 2019

 BY ECF

 The Honorable Cheryl L. Pollak
 United States Magistrate Judge
 United States District Court
 for the Eastern District of New York
 United States Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:     Toussie v. Allstate Insurance Company, Case No. 1:15-cv-5235-ARR-PK

 Dear Magistrate Judge Pollak:

         We represent Defendant Allstate Insurance Company (“Allstate”) in the above-referenced
 case, and write to briefly respond to Plaintiffs’ joint letter regarding the adequacy of their
 interrogatory responses, filed as docket entry 315.

         Since Allstate moved to compel responses to its tax-related discovery more than a year ago,
 both Your Honor and Judge Ross have repeatedly ruled that Allstate is entitled to complete
 responses to this discovery, including Allstate’s interrogatory 11. (See, e.g., Dkt. 225, 249, 257,
 298 and 305). Judge Ross already rejected Plaintiffs’ arguments that the interrogatories are limited
 to the question of whether “the Toussies itemized or described the stolen property in their tax
 returns”1 and that Mr. Toussie’s declaration, to the effect that no such itemization had been
 provided, satisfied Plaintiffs’ obligation to respond to Interrogatory 11:

          Plaintiffs must also respond to the interrogatories. Contrary to plaintiffs’ contention
          (see Pls.’ Br. 1), Robert Toussie’s declaration was not responsive. Whereas
          defendant requested detailed descriptions of the lost property and anticipated
          insurance reimbursement that were reported to the IRS, Robert Toussie stated
          simply that “the tax return did not detail each item of property lost” and “did not
          detail the insurance or other reimbursement [he] reported.” Toussie Decl. ¶¶ 10–11.
          But as defendant observes, the interrogatories were “not limited to providing only
          the information that may also have been presented in itemizations in the tax returns
          themselves.” Def.’s Opp’n 3. Rather, “[i]t is the absence of that detail” from the tax
          returns “that requires full responses to the Interrogatories.” Id.

 (Dkt. 305 at pp. 5-6.)

 1
     Dkt. 286 at p.2.
Case 1:15-cv-05235-ARR-PK Document 316 Filed 09/16/19 Page 2 of 3 PageID #: 6936
                                  The Honorable Cheryl L. Pollak       大成 Salans FMC SNR Denton McKenna Long
                                  September 16, 2019                                              dentons.com
                                  Page 2




         Plaintiffs’ subsequent response2 to Interrogatory 11, which simply states that “[t]he only
 individual item referenced by any of the returns is a Bechstein Concert Grand Piano for which no
 claim was submitted to Allstate,” ignores Judge Ross’s explicit ruling that the interrogatory is not
 limited to what was itemized in the tax returns. Likewise, Plaintiffs’ subsequent position3 that
 Allstate was asking them to respond to an interrogatory “you wished you had asked” ignores Judge
 Ross’s contrary ruling above that Allstate had in fact already asked for information beyond what
 was itemized in the tax returns. As Judge Ross pointed out in her order, the lack of detail in the tax
 returns is precisely why the further explanation sought by interrogatory 11 is necessary. The tax
 materials attached to Plaintiffs’ letter likewise do not provide the detail of how Plaintiffs arrived at
 the number presented to the IRS, merely that they estimated certain figures. And again, what
 specific property the Toussies considered lost when estimating and how they valued that property
 is highly relevant to the issues in this case.

         Allstate’s subsequent interrogatories were not an acceptance of Plaintiffs’ meritless
 argument that Allstate’s interrogatory 11 only seeks what was itemized in the tax returns, but rather
 an effort by Allstate to avoid extending this discovery dispute and needing to involve the Court yet
 again. And Plaintiffs’ current position, that it is somehow “beyond the pale” for Allstate to gain
 information regarding the property that comprises the Toussies’ casualty loss, puts the lie to
 Plaintiffs’ original suggestion that their response to Interrogatory 11 was a result of the question
 simply being too narrow. Instead, Plaintiffs refuse to provide the information sought, despite
 multiple orders of this Court. It was Robert Toussie who said under oath that the IRS could
 “verify” his losses, which is how the question of what the IRS had been told was injected into this
 case to begin with. Having argued that Allstate should accept his word because the IRS
 supposedly did, Plaintiffs are hardly in a position to complain when Allstate tries to learn what
 they told the IRS and the basis for their claimed casualty loss.

          This Court has repeatedly warned Plaintiffs for over a year that their conduct in this
 litigation “has been unacceptable” and that “failure to follow fastidiously the Court’s Orders and
 the Federal Rules of Civil Procedure will result in sanctions. (Dkt. 198 at p. 26.) Since that
 warning, the Court has deemed admitted certain Requests to Admit, and imposed monetary
 sanctions of approximately $17,000 upon Plaintiffs. Plaintiffs have not been deterred by these
 prior sanctions, and now again have disregarded the Court’s orders by insisting on an interpretation
 of Interrogatory 11 that has been rejected by both Allstate and Judge Ross, and by refusing to
 provide the information as ordered by the Court.

         Allstate therefore requests that the Court order, again and for a final time, that Plaintiffs are
 to provide complete and accurate responses to Interrogatory 11 (which should include the
 information more broadly described in Allstate’s new interrogatories), by a date in the immediate

 2
     See Exhibit A to Dkt. 313.
 3
     Dkt. 315-2.
Case 1:15-cv-05235-ARR-PK Document 316 Filed 09/16/19 Page 3 of 3 PageID #: 6937
                               The Honorable Cheryl L. Pollak              大成 Salans FMC SNR Denton McKenna Long
                               September 16, 2019                                                     dentons.com
                               Page 3




 future, and that the Court’s order expressly warn Plaintiffs that any failure to provide complete and
 accurate responses will result in the Court considering a motion by Allstate to strike Plaintiffs’
 Complaint, strike Plaintiffs’ Answers to Allstate’s Counterclaims and the entry of default against
 both Plaintiffs.

                                                                Respectfully submitted,

                                                                /s/ Brendan E. Zahner
